Order entered October 25, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00319-CV

    JOE H. STALEY, JR. AND STALEY BUSINESS PARTNERSHIP, LP, Appellants

                                              V.

                               DELIA CROSSLEY, Appellee

                        On Appeal from the Collin County Probate
                                  Collin County, Texas
                          Trial Court Cause No. PB1-1828-2016

                                          ORDER
       We REINSTATE this appeal. On September 15, 2017, we abated the case to allow the

Honorable Weldon Copeland, Presiding Judge of the Probate Court of Collin County, an

opportunity to comply with orders concerning the reporter’s record in this case. Specifically,

Judge Copeland was to direct the court recorder he designated to record the proceedings in this

case to file, within ten days, a record complying with Texas Rule of Appellate Procedure

34.6(a)(2) and section 3 of the Uniform Format Manual for Texas Reporters’ Records. See TEX.

R. APP. P. 34.6(a)(2); Unif. Format Manual for Tex. Reporters’ Records, § 3. If a record

complying with those rules could not be filed, Judge Copeland was to conduct, within fourteen

days, a hearing to determine whether the parties agreed on the accuracy of transcripts of two

proceedings that were electronically tape recorded and attached to appellants’ June 7, 2017
amended motion to supplement the record. If the parties did not agree, Judge Copeland was to

determine whether (1) appellants objected to the proceedings being electronically recorded and

(2) the record of the proceedings is necessary to the appeal’s resolution. Judge Copeland was to

transmit, no later than October 5, 2017, a record of the hearing and a supplemental clerk’s record

containing the Probate Court’s docket sheet, the written finding(s), and any supporting

documentation. To date, however, neither a reporter’s record complying with the rules of

appellate procedure and the reporters’ Uniform Format Manual nor the requested record of the

hearing and supplemental clerk’s record has been filed. 

       This is an accelerated appeal and the reporter’s record was first due March 31, 2017.

Because this appeal cannot proceed without the issue of the reporter’s record being resolved, we

ORDER Judge Copeland to make either (1) a finding that the reporter will file a record that

complies with the relevant rules and the date the record will be filed; or (2) the requested

findings concerning the accuracy of the transcripts, any objection to the electronic recording of

the proceedings, and the necessity of the record for resolution of the appeal. The finding(s)

shall be made no later than November 3, 2017 and filed in a supplemental clerk’s record no

later than November 8, 2017. The record of the hearing held for the purpose of making the

finding(s) shall also be filed no later than November 8, 2017.

       We DIRECT the Clerk of the Court to send a copy of this order to Judge Copeland,

Collin County Clerk Stacey Kemp, and the parties. 

       We ABATE the appeal to allow Judge Copeland to comply with this order. The appeal

shall be reinstated when the requested record has been filed.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE